ARMED SERVICES BOARD 0.F CONTRACT APPEALS

Appeal of --                                  )
                                              )
T.B. Penick & Sons, Inc.                      )      ASBCA No. 60548
                                              )
Under Contract No. N62473-10-D-5412           )

APPEARANCES FOR THE APPELLANT:                       Robert J. Marks, Esq.
                                                     Richard J. Pinto, Esq.
                                                      Marks, Golia & Pinto, LLP
                                                      San Diego, CA

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Russell A. Shultis, Esq.
                                                     Rachel J. Goldstein, Esq.
                                                      Trial Attorneys

                                 ORDER OF DISMISSAL

        The dispute has been settled. By Order dated May 15, 2019, the Board informed the
parties that it intended to dismiss this appeal unless either party objected within 14 days of
the date of the Order. The Board received no objection from either party. The appeal is
dismissed with prejudice.

       Dated: June 11, 2019




                                                    clministrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60548, Appeal of T.B. Penick &
Sons, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals